Per Curiam.

Respondent was admitted to practice in the Second Department in 1948. Four charges of professional misconduct were filed against respondent. The Referee sustained charge 1, in part (false financial statement), and charge 3 (issuing worthless cheeks). The evidence adduced before the Referee amply supports charges 1 and 3.
It was clearly established that respondent borrowed the sum of $1,044 from a bank and concealed material financial information to obtain the loan. It was also established that on at least 17 occasions respondent issued checks which were returned for insufficient funds.
While commercial activities are not forbidden a lawyer, his dealings as a businessman must be as upright as his dealings in his professional capacity. (Matter of Chartoff, 16 A D 2d 277, 280.) The making of false representations to induce the extension of credit is professional misconduct. (Matter of Schildhaus, 23 A D 2d 152, 156.)
Respondent’s conduct is violative of the standards set for the profession and tends to bring it into disrepute. However, we feel, as did the Referee in evaluating his conduct, that it was *388in some measure induced by his wife’s illness. In the light of the mitigating circumstances, we are inclined to be lenient.
Respondent should be suspended for a period of one year.
Rabin, J. P., McNally, Stevens and Eager, JJ., concur.
Respondent suspended for a period of one year, effective June 17, 1966.